Plaintiffs, while riding as guests in the automobile of one Salvatore Aloi, were injured and brought separate actions against him. They recovered judgments and executions were returned unsatisfied. This action is brought under section 109 of the Insurance Law to recover from this defendant under the terms of its policy issued to Salvatore Aloi the amount of said judgments not exceeding the limits specified in said policy. Order granting plaintiffs’ motion for summary judgment and the judgment entered thereon unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.